Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3-4 is objected to because of the following informalities:  missing transitional phrases separating the preamble and the body of the claim. Claims need to include transitional phrases (such as comprising of, consisting of, etc.) with colons followed so that there is a distinction between the preamble and body of the claim.   Appropriate correction is required. 

Claim 1 is objected to because of the following informalities:  typographical error. The term “the same sound category” in line 8 should be “a same sound category”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  typographical error. The term “a patient” in line 12 should be “the patient”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  typographical error. The phrase “the implementation of an MRI sequence” in the last line of the claim should be “a implementation of the MRI sequence”.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  missing comma. There should be a comma after “in response to the user input”.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  missing period at the end of the claim.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  typographical error. The term “the same sound category” in line 8 should be “a same sound category”.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  typographical error. The term “a patient” in lines 12-13 and 16 should be “the patient”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
35 U.S.C. 101 reads as follows:
Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the method/device “comprises a training phase, for training a patient in associating different visuals with different sound categories the training phase comprising the steps of receiving data comprising a plurality of 
	The examiner suggests adding a limitation to each independent claim stating that an MRI image is generated after acquiring the MRI data and after the training phase. Therefore, a real-world tangible result is included in the claim limitations and will be significantly more than the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “receiving data comprising a plurality of sound categories and visuals allocated to each of the sound categories” in lines 15-16 is considered indefinite. It is unclear if “a plurality of sound categories and visuals” are the same or different from the sound categories and visuals that are disclosed in earlier limitations of claim.
	Also, the limitation “providing to the patient simultaneously or within a time interval of less than 60 seconds a sound from a sound category and a visual allocated to the sound category” in lines 17-19 is also considered indefinite. It is unclear if “a sound from a sound category and a visual allocated to the sound category” are the same or different from the sound, sound categories, and visuals that are disclosed in earlier limitations of claim. 
	Also, the limitation “a particular category” in lines 23-24 of the claim is considered indefinite. It is unclear if “a particular category” refers to a sound category is something different.
	Claims 2-3 are rejected for depending on claim 1.

Regarding claim 4, the limitation “a plurality of input receiving means configured for receiving an input from a patient, wherein each of the input receiving means display one of the different visuals and a sound producing module configured for producing a sound in response to user input received from an input receiving means selected by a user, wherein the produced sound is a sound in the sound category corresponding to the visual displayed on the user selected input receiving means” is considered indefinite. It is unclear if either a user or a patient is providing the input and it is unclear if the user and patient are the same. 

Claim 4 recites the limitation "the MRI sequence" three times in lines 28, 29, and 34.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the “MRI sequence” refers back to one of the magnetic resonance sequences disclosed earlier in the claim or is different.

Also regarding claim 4, there are two limitations “a data storage comprising the sound categories or sound representative for the sound categories, wherein the data storage further provides for a link between the sound categories and the visuals allocated to them” and “a data storage comprising a plurality of sound categories and visuals allocated to each of the sound categories” that are similar. It is unclear if these are two separate data storages or if these are duplicate limitations.

Also regarding claim 4, the limitation “a display or display means configured to display a visual corresponding to the sound category of a particular sound block prior to the generation of that sound block due to the implementation of the MRI sequence” is considered indefinite. It is unclear if the display is meant to display the visual selected by the user/patient or a different visual.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillies (US 2013/0245364).

Regarding claim 1, Gillies teaches a method for increasing the predictability for a patient of a future magnetic resonance imaging exam, 
	wherein the magnetic resonance imaging exam comprises one or more magnetic resonance sequences [¶0011-0017, wherein the invention discloses the use of an MR and scans using the MRI. See also rest of reference.], wherein the one or more magnetic resonance sequences, in operation, produce sounds which comprise one or more sound blocks [¶0011-0017, wherein the operation of the MR produces noise generated by the switching of coils. See also Fig. 2 and rest of reference.], wherein individual sound blocks have signal characteristics, and wherein sound blocks having similar signal characteristics are classified into the same sound category [Fig. 2, wherein the sound is grouped by scanner noise level (SNL) and the sound is shown grouped in Fig. 2. The groups are when the SNL is above normal and when the noise is at a normal level. See also rest of reference.], and wherein a different visual [Fig. 2, wherein the groups where SNL are higher, a visual of a hummingbird (HB) is shown and when SNL is normal, a visual of a flower (FL) is shown. See also rest of reference.], 
	wherein the method comprises a training phase, for training a patient in associating different visuals with different sound categories the training phase comprising the steps of receiving data comprising a plurality of sound categories and visuals allocated to each of the sound categories [¶0049, wherein a plurality of MR scans are to be performed. The first scan can be considered a training phase. See Fig. 2, wherein the groups where SNL are higher, a visual of a hummingbird (HB) is shown and when SNL is normal, a visual of a flower (FL) is shown. Therefore, during the later scans, the patient will know that hummingbirds correlate to higher noise. See also rest of reference.] and; 
	providing to the patient simultaneously or within a time interval of less than 60 seconds a sound from a sound category and a visual allocated to the sound category [¶0044, wherein the visuals are provided shortly before the sound is shown. ¶0016-0017. See Fig. 2 and also rest of reference.] and 
	wherein the method further comprises a subsequent MRI data acquisition phase [¶0011-0017, ¶0046-0049, wherein a plurality of MR scans are performed. See also rest of reference] comprising 
	acquiring MRI data by means of an MRI sequence using an MRI system [¶0011-0017, ¶0046-0049 wherein the invention discloses the use of an MR and scans using the MRI. The MR scans will acquire data. See also rest of reference.], 
[¶0044, wherein the visuals are provided shortly before the sound is shown. ¶0016-0017. See also rest of reference.].

Regarding claim 2, Gillies further teaches the method further comprising providing a plurality of the visuals to the patient [¶0021, wherein a plurality of themes are displayed for the user to choose. The themes include a video. See also rest of reference.] and; receiving a user input from the patient, wherein the user input comprises a selection of a visual from the plurality of visuals and [¶0021, wherein a theme is chosen by the user. See also rest of reference.]; in response to the user input providing a sound to the patient, wherein the sound is a sound from the sound category to which the selected visual is allocated [¶0021, wherein a theme is chosen by the user, the theme include audio-video characteristics. See also rest of reference.].

Regarding claim 3, Gillies further teaches a computer program product, wherein the computer program product comprises program code executable instructions stored on a non-transitory computer readable medium for causing a computer to carry out the steps of the method according to claim 1 [¶0052. See also referenced portions cited in claim 1 above.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Gillies, in view of Rapoport (US 2015/0123657).

Regarding claim 4, Gillies teaches a system for increasing the predictability of a future magnetic resonance imaging exam for a patient, 
	wherein the magnetic resonance imaging exam comprises one or more magnetic resonance sequences [¶0011-0017, wherein the invention discloses the use of an MR and scans using the MRI. See also rest of reference.], wherein the one or more magnetic resonance sequences in operation, produce sounds which comprise one or more sound blocks [¶0011-0017, wherein the operation of the MR produces noise generated by the switching of coils. See also Fig. 2 and rest of reference.], wherein individual sound blocks have specific signal characteristics, and wherein sound blocks having similar signal characteristics are classified into [Fig. 2, wherein the sound is grouped by scanner noise level (SNL) and the sound is shown grouped in Fig. 2. The groups are when the SNL is above normal and when the noise is at a normal level. See also rest of reference.], and wherein a different visual is allocated to each individual sound category, wherein a similar combination of sound categories and visuals is planned to be used in the future magnetic resonance exam of the patient [Fig. 2, wherein the groups where SNL are higher, a visual of a hummingbird (HB) is shown and when SNL is normal, a visual of a flower (FL) is shown. See also rest of reference.],
	wherein the system comprises a training device part for training a patient in associating different visuals with different sound categories [¶0049, wherein a plurality of MR scans are to be performed. The first scan can be considered a training phase. See Fig. 2, wherein the groups where SNL are higher, a visual of a hummingbird (HB) is shown and when SNL is normal, a visual of a flower (FL) is shown. Therefore, during the later scans, the patient will know that hummingbirds correlate to higher noise. See also rest of reference.], the training device part comprising: 
	a plurality of input receiving means configured for receiving an input from a patient, wherein each of the input receiving means display one of the different visuals and [¶0021, wherein a theme is chosen by the user. See also rest of reference.]; 
	a sound producing module configured for producing a sound in response to user input received from an input receiving means selected by a user, wherein the produced sound is a sound in the sound category corresponding to the visual displayed on the user selected input receiving means [¶0021, wherein a theme is chosen by the user, the theme include audio-video characteristics. See also rest of reference.], and 
 [Fig. 1, see storage ST and CU, wherein the sound is processed and therefore, stored. See also rest of reference.], and 
	wherein the system further comprises an MRI data acquisition part comprising: 
		a gradient system configured for producing magnetic field gradients in accordance with the MRI sequence [¶0002; ¶0005, wherein the MR includes an gradient field coils. See also rest of reference.], 
		a data storage comprising a plurality of sound categories and visuals allocated to each of the sound categories and [Fig. 1, see storage ST and CU, wherein the sound is processed and therefore, stored. See also rest of reference.]; 
		a display or display means configured to display a visual corresponding to the sound category of a particular sound block prior to the generation of that sound block due to the implementation of the MRI sequence [¶0044, wherein the visuals are provided shortly before the sound is shown. ¶0016-0017. See Fig. 2 and also rest of reference.]. 
	However, Gillies is silent in explicitly teaches wherein the use of the gradient system to implement the MRI sequence results in production of the sound blocks.
	Rapoport further teaches wherein the use of the gradient system to implement the MRI sequence results in production of the sound blocks [¶0002].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Gillies and Rapoport because Gillies teaches it is known that the MRI device produces noise that can provide discomfort to a patient [Rapoport - ¶0002]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0059213 uses the sounds of the gradient to train a patient to perform a breath-hold [¶0287]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/RISHI R PATEL/Primary Examiner, Art Unit 2896